Appeal by the defendant from an amended judgment of the County Court, Westchester County (Colangelo, J), rendered October 4, 2006, revoking a sentence previously imposed by the same court (Alessandro, J.), upon a finding that he violated a condition thereof, after a hearing, and imposing a sentence of imprisonment upon his previous conviction of burglary in the second degree, upon his plea of guilty.
Ordered that the amended judgment is affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see Anders v California, 386 US 738 [1967]; People v Paige, 54 AD2d 631 [1976]; cf. People v Gonzalez, 47 NY2d 606 [1979]). Mastro, J.P, Ritter, Skelos, Carni and McCarthy, JJ., concur.